In Error. — Covenant upon a warranty of lands made by the testator in his lifetime, who now declares upon the same, and states that he, the testator, at the time he made said warranty, and the deed containing the same, had not any title to said lands.
And after a laborious argument on both sides, Roane and Haywood, JJ., decided that an eviction must be alleged, otherwise this action can not be sustained. And they relied upon Saund. 181, note 2; B.  P. 14; 3 Term Rep. 584; 2 Johnston, 4; 7 Johnston, 258; 11 Johnston, 122; 3 Mass. 543; 4 Dall. 439.
The judgment given in favor of Stump reversed; and judgment given for the defendants on the demurrer.